Exhibit 10.1

 

FIFTH AMENDMENT TO REPUBLIC BANK BUILDING LEASE

9600 BROWNSBORO ROAD,  JEFFERSON COUNTY, KENTUCKY

This Fifth Amendment to Lease dated as of March 15, 2017,  with an effective
date as of the Commencement date as hereinafter defined, is made to the Republic
Bank Building Lease dated August 1, 1999, as amended, between Jaytee Properties,
a Kentucky general partnership, now known as Jaytee-Springhurst,
LLC, hereinafter referred to as "Landlord" and Republic Bank & Trust Company,
hereinafter referred to as the "Tenant".  As parties hereto, Landlord and Tenant
hereby agree to further modify and amend their original Lease Agreement, as
amended, as hereafter set forth.

Landlord and Tenant agree that the Lease, shall be amended to increase the
rentable square footage under lease by adding, effective as of the date the
additional space becoming available for occupancy by the Tenant (the
“Commencement Date”), an additional 5,170 rentable square feet on the first
floor,  and an additional 5,722 rentable square feet on the second floor, and an
additional 8,292 square feet on the third floor, with all the aforementioned
additional space at $18.50 per rentable square foot, all additional space
located in the Republic Bank Building.

The Tenant’s rent for the additional space referenced herein, totaling 19,184
rentable square feet, shall be Twenty Nine Thousand, Five Hundred Seventy Five
Dollars and  33/100 ($29,575.33) per month.  

If the Commencement date occurs within any calendar month, the rent shall be
pro-rated accordingly for the first calendar month.  Any improvements or
alterations to the additional leased space shall be at the expense of Tenant and
subject to the prior approval of Landlord. Landlord permits Tenant to enter into
possession of the Premises prior to the Lease Commencement Date in order to
complete Tenant improvements without the payment of Rent.

The initial term for the additional leased space shall run from the Commencement
Date to July 31, 2024, with Tenant having one five- year option to renew the
additional space at the same rental rate stated herein plus an adjustment for a
CPI increase.  Rent shall be increased during the option period, if
exercised, by the most recent five-year average CPI increase to be calculated as
of the last five (5) years of the term of the additional leased space and
continue in accordance with the terms of that original lease, as amended,
referenced herein, except as otherwise provided under this Fifth Amendment.  

[FOLLOWING PAGE IS SIGNATURE PAGE]

 



1

--------------------------------------------------------------------------------

 



 

 

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

JAYTEE-SPRINGHURST, LLC

 

 

 

 

 

BY:

/s/ Kevin Sipes

 

BY:

/s/ Steven E. Trager

 

 

 

 

 

 

2

--------------------------------------------------------------------------------